   Case 19-23079-JAD          Doc 68     Filed 03/03/20 Entered 03/03/20 20:10:25       Desc Main
                                         Document     Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                        )                       Bankruptcy No. 19-23079-JAD
ANGELA M. SIMONE,             )
aka ANGELA MAMMARELLI SIMONE)                         Chapter 13
dba VICTOR VICTORIA HAIR ETC. )
                              )
                Debtor(s)     )                       Doc. No. ________
                              )
ANGELA M. SIMONE,             )
aka ANGELA MAMMARELLI SIMONE)
                              )
                Movant(s)     )
v.                            )
     No Respondents           )


     MOTION TO APPROVE FINANCING FOR REPAIRS TO REAL ESTATE THROUGH
                 COLDWELL BANKER REALVITALIZE PROGRAM

       AND NOW comes, Angela M. Simone, by and through her counsel, Jeffrey J. Sikirica, Esquire,

and hereby files the Motion to Approve Financing for Repairs to Real Estate through Coldwell Banker

RealVitalize Program,” stating in support thereof as follows:

               1.      Angela M. Simone (hereinafter “Debtor”) commenced this case by filing a

Voluntary Petition for Relief under Chapter 13 of the United States Bankruptcy Code on August 3, 2019.

               2.      Debtor is the owner of real estate located at 1030 Meridian Drive, Presto, PA

15142 (hereinafter the “Real Estate”).

               3.      The Real Estate is located in the Nevillewood Subdivision in Collier Township and

it is very near the clubhouse for the Nevillewood golf course.

               4.      The Real Estate had been previously rented out by the Debtor. The prior renter

caused significant damage to the interior of the Real estate.
   Case 19-23079-JAD            Doc 68    Filed 03/03/20 Entered 03/03/20 20:10:25            Desc Main
                                          Document     Page 2 of 3



                5.        The Debtor originally listed the value of the Real Estate as $675,000.00 on her

bankruptcy schedules. After having a real estate agent from Coldwell banker view the property the agent

believes the property would have a significantly higher value if certain repairs were made. The real estate

agent also advised that the Real Estate would have to be significantly discounted if sold in its current

condition.

                6.        Debtor has previously retained Special Counsel to contest a will of her late mother

in order to generate funds to repair the property. At this time there has been no resolution of the matter.

                7.        The Debtor has received estimates to make repairs and at a minimum at least

$18,500.00 is required.

                8.        The Debtor concurrent with this Motion has filed to retain a real estate broker from

Coldwell Banker.

                9.        Coldwell Bank offers a program in which they will advance up to the amount of the

listing side of the real estate commission which in this case is 2.5% for pre-sale repairs to the Real Estate.

Repayment of the advance would be paid at the sale closing.

                10.       The Debtor is seeking approval to enter into the RealVitalize Program Participation

Agreement with Coldwell Bank in the form as set forth in Exhibit “A” up to an amount not to exceed

$25,000.00.

          WHEREFORE, Debtor respectfully prays this Honorable Court authorize or otherwise allow the

Debtor to enter into the RealVitalize Program Participation Agreement with Coldwell Bank in the form

attached to this Motion for an amount not to exceed $25,000.00, and for such other relief that is just and

proper.

          March 4, 2020                                Respectfully submitted,

                                                       /s/ Jeffrey J. Sikirica__
                                                       Jeffrey J. Sikirica, Esquire
                                                       PA. I.D. #36745
Case 19-23079-JAD   Doc 68   Filed 03/03/20 Entered 03/03/20 20:10:25   Desc Main
                             Document     Page 3 of 3



                                       121 Northbrook Drive
                                       Gibsonia, PA 15044
                                       T: (724) 625-2566
                                       F: (724) 625-4611
                                       sikiricalaw@consolidated.net

                                       Attorney for the Debtor
